Citation Nr: 0614280	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-04 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
back disability, to include residuals of a laminectomy.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity, 
secondary to the service connected residuals of a 
laminectomy.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity, 
secondary to the service connected residuals of a 
laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to November 
1946 and from January 1947 to August 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which granted service connection for right 
and left lower extremity peripheral neuropathy secondary to 
the residuals of the veteran's laminectomy and assigned a 10 
percent rating to each extremity and a September 2003 rating 
decision which continued a rating of 40 percent for residuals 
of a laminectomy.

As an initial matter, the Board notes that the veteran 
initiated the present claim in August 1997, claiming 
entitlement to an increased rating for his service connected 
back disability, including residuals of a laminectomy, and 
secondary service connection for peripheral neuropathy of his 
lower extremities.  These claims were denied in a decision 
dated August 1999.  The veteran appealed the issue of service 
connection for peripheral neuropathy of his lower 
extremities, but not his increased rating for residuals of 
his laminectomy. In fact, in his August 1999 notice of 
disagreement, he expressly stated he agreed with the 40 
percent evaluation for the residuals of the laminectomy. As 
the veteran did not appeal the issue of an increased rating 
for residuals of his laminectomy, that decision became final 
in August 2000.  In December 2002, the veteran's 
representative attempted to file a notice of disagreement 
concerning the rating for the veteran's back condition, and 
the RO informed the veteran and the representative in a 
January 2003 letter that the 1999 rating decision was final 
with respect to this issue, but the notice of disagreement 
would be accepted as a claim to reopen.  It was this claim, 
therefore, that led to the September 2003 rating decision 
denying a higher rating.

On remand from the Board, the RO granted service connection 
for peripheral neuropathy in an August 2002 rating decision, 
with a rating of 10 percent for each extremity involved, 
retroactive back to the date of claim for service connection 
in August 1997.  The veteran disagreed with the assigned 
ratings.  

In July 2004, the Board remanded this matter for additional 
development and to have the RO issue a Statement of the Case 
(SOC) on the issue of an increased rating beyond 40 percent 
for the back disability including residuals of a laminectomy.  
[Testimony before the Board in February 2004 was deemed to be 
a notice of disagreement.]  The SOC was issued in March 2005 
and the veteran replied with a timely VA Form 9 later that 
month.  

Following certification of the current appeal, additional 
evidence was received by the Board which was not considered 
by the RO.  A waiver of RO consideration is of record, and 
the Board may proceed to decide the case.  38 C.F.R. 
§ 20.1304.

In December 2005, the veteran was informed that the Veterans 
Law Judge who heard him testify at the previous hearing was 
no longer with the Board.  The veteran was provided the 
opportunity to testify before another Veterans Law Judge and 
did so before the undersigned in April 2006.  The transcripts 
of both hearings are associated with the claims file.  




FINDINGS OF FACT

1.  The veteran's back disability symptoms include moderate 
overall limitation of motion, pain, and functional loss, with 
no evidence of cord involvement, abnormal mobility requiring 
a neck brace or ankylosis.  

2.  The peripheral neuropathy of the lower extremities 
results in loss of sensation and mildly decreased strength, 
with absent ankle reflexes, equivalent to no more than mild 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent 
for a back disability, to include residuals of a laminectomy, 
are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5238, 5242, 5243 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 
(2005).

3.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when a veteran is appealing the initial 
assignment of a disability rating, as he is on the issue of 
peripheral neuropathy, the severity of the disability is 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995).  

Increased Rating for Residuals of a Laminectomy

As noted above, the veteran brought his current claim for an 
increased rating in December 2002.  The inquiry as to 
entitlement to an increased rating will proceed under the 
rule of Francisco, supra.  The Board will consider only those 
Diagnostic Codes (DCs) that may result in a higher rating.  

The veteran's service-connected lumbar spine condition has 
been evaluated under Diagnostic Code 5293 for disc disease 
for many years.  Recently, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating disabilities of 
the lumbar spine.  Effective September 23, 2002, VA revised 
the criteria for diagnosing and evaluating intervertebral 
disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

As an initial matter, since this claim was filed in December 
2002, only the regulatory versions in effect at that time and 
the subsequent changes can be considered.  At the hearing in 
2004, the veteran's representative was arguing a higher 
rating was warranted under the criteria previously shown at 
Diagnostic Code 5293, before that code was amended in 
September 2002.  However, since the veteran's claim was not 
filed until after that code was amended (see discussion in 
Introduction about failure to appeal a 1999 rating decision 
on this issue), he is not entitled to application of that 
code to his claim.

The Board will evaluate the veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of his filing and the current criteria in order 
to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the criteria for intervertebral 
disc syndrome at any time on or after September 23, 2002; and 
(2) whether an increased rating is warranted under the 
criteria for other disabilities of the thoracolumbar spine 
either in effect prior to or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Rating under Diagnostic Codes 5293/5243

The veteran's low back disability has been rated at 40 
percent since 1980 under 38 C.F.R. § 4.71a, DC 5293, for 
intervertebral disc syndrome (IDS).  Again, the veteran's 
claim for an increase was received in December 2002, so only 
the diagnostic criteria in effect since that time are for 
application.

Effective September 2002, VA's rating schedule provided that 
intervertebral disc syndrome (preoperatively or 
postoperatively) was to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Code 5293.  
The veteran had already been rated at 40 percent under a 
prior version of this DC.  

DC 5293 Intervertebral disc syndrome indicated that "With 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months" a 60 percent rating was 
available.  The DC also provided that: 

Note (1): For purposes of ratings under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic 
disabilities separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or 
codes.

Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243).

There is no doubt that the veteran has a post-operative back 
condition.  Recent diagnostic tests have shown severe spinal 
stenosis with degenerative disc disease with disc desiccation 
and narrowing of the space at multiple levels.  However, for 
purposes of evaluations under DCs 5293 or 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Board has reviewed the medical evidence and 
does not see that this has ever been prescribed for the 
veteran.  Rather, he testified that he voluntarily takes to 
bed with increased symptoms.  Although that is certainly 
reasonable, that does not comply with VA's definition of an 
incapacitating episode, and a higher rating cannot be 
assigned on this basis.  

Therefore, the Board will address evaluating the orthopedic 
and neurological manifestations separately, to see if that 
would result in a rating higher than 40 percent.

Orthopedic rating

At the time the veteran filed his claim, the service-
connected lumbar spine disability could be rated under Code 
5292 (for limitation of lumbar spine motion).  Slight 
limitation of lumbar motion warranted a 10 percent rating; 
moderate limitation of lumbar motion warranted a 20 percent 
rating; and severe limitation of lumbar motion warranted a 40 
percent rating.  38 C.F.R. § 4.71a, DC 5292.  The Board notes 
that the words "slight," "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities. Rather, 
it is the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the veteran for impairment in earning capacity, 
functional impairment, etc.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Although the criteria under Diagnostic Code 5292 are 
less defined and numerical ranges of motion were not provided 
in the prior rating criteria, guidance can be obtained from 
the amended regulations.  In adopting specific ranges of 
motion to define what is normal, VA stated that the ranges of 
motion were based on the American Medical Association Guides 
to the Evaluation of Permanent Impairment, 2nd ed., (1984), 
which is the last edition of the Guides that measured range 
of motion of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, 
even though pre-2003 regulations did not define normal range 
of motion for the spine, the current definition is based on 
medical guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.

The veteran was sent for a VA rating examination in August 
2003.  The report of the examination states that the 
veteran's range of motion was limited to 40 degrees of 
flexion and barely 5 degrees of extension.  The veteran was 
sent for another VA rating examination in October 2004.  The 
veteran reported lower back pain with bending over at 35 
degrees.  VA outpatient treatment note (orthopedics 
consultation) dated in January 2005 noted lumbar flexion 
stopped at reaching the knee level, extension was to 15 
degrees, and right and left lateral tilts were to 15 degrees.  
VA outpatient treatment note dated in July 2005 noted 
decreased range of motion of the lumbar spine in all 
directions, but no actual range of motion findings were 
provided.  At all of the veteran's VA examinations, he 
reports steady pain and pain on turning and on bending, with 
decreased range of motion.  He also reports some "catching" 
leading to falls.  

Based on this medical evidence, it is clear the veteran's 
back disability results in limited motion.  He has lost 
approximately half the normal range of motion with flexion, 
extension, and lateral flexion.  No findings for rotation 
have been reported.  Such findings would approximate moderate 
limitation of motion under the old criteria, as approximately 
half normal range of motion remained, and this would warrant 
a 20 percent rating.  Under the new criteria, with flexion 
to, at most, 35 degrees, a 20 percent rating would also be 
warranted.



Neurological rating

At all times relevant to this appeal, the veteran has had an 
independent rating for peripheral neuropathy of each lower 
extremity as secondary to his service connected back 
disability.  There is no doubt that the veteran has 
neurological impairment due to his lumbar spine condition.  
Diagnostic tests showed bilateral S1 radiculopathy in 1999 
and right S1 radiculopathy in 2004.

Unlike the ratings for the spine discussed above, the rating 
criteria for nerve disease and injury have remained constant 
since the filing of the veteran's claim and subsequent 
appeal.  The veteran appeals from his initial grant of 
service connection for peripheral neuropathy.  As such, the 
rule of Fenderson, supra will be applied to this claim.  

The veteran is currently rated under DC 8520, mild paralysis 
of the sciatic nerve for both the left and right lower 
extremities.  Under this provision, complete paralysis of the 
sciatic nerve - the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of the 
knee weakened or (very rarely) lost - warrants an 80 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  
Incomplete paralysis of the sciatic nerve is evaluated as 
follows: severe, with marked muscular atrophy (60 percent); 
moderately severe (40 percent); moderate (20 percent); and 
mild (10 percent).  Id.  

In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  38 C.F.R. § 4.124a.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Id.  The ratings for 
peripheral nerves are for unilateral involvement; when 
bilateral, they are combined with application of the 
bilateral factor.  Id.  Again, the use of terminology such as 
"mild," "moderate" and "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 
4.6.

A June 1997 record indicated that the veteran had 
intermittent numbness bilaterally.  At the 1999 VA 
examination, no neurological abnormalities were noted.  He 
was not using a cane, and no gait abnormalities were noted.  
At his December 2001 VA examination, lower limb muscle bulk, 
tone and power were within normal limits.  Muscles of the 
foot were also within normal limits.  Inconsistent results 
were produced by sensory exam of the lower extremities, using 
light touch and pin prick tests.  The power of extensor 
hallucis longus and plantar flexors were within normal limits 
bilaterally.  Gait and stance were normal, and he was able to 
walk without assistance.  Deep tendon reflexes were symmetric 
bilaterally except for the absence of the right ankle reflex.  
The diagnosis was "[m]ild S1 radiculopathy."  EMG in 
February 2002 was consistent with mild S1 radiculopathy.  At 
a VA examination in August 2003, hypoesthesia (abnormal 
decreased sensitivity to touch) was noted on the left side.  
Reflexes were normal, and muscle tone was also normal.  The 
veteran reported using a cane regularly.

At his October 2004 VA examination, the examiner performed 
the sensory exam again; however, he noted that the results 
were inconsistent and unreliable.  Muscle bulk and tone were 
within normal limits.  Deep tendon reflexes were present and 
symmetric, except for bilateral absent ankle jerks.  The 
veteran's gait was mildly broad based.

In May and June 2005, EMG results were consistent with right 
S1 radiculopathy.  No results for the left side were noted.  
No degree of severity was offered.  Ankle jerks remained 
absent bilaterally.  A July 2005 evaluation for physical 
therapy noted that gross motor strength of the lower 
extremities was 4/5, and sensation was intact.  The veteran 
was independent in ambulation, with and without a cane.  He 
underwent physical therapy to decrease his pain level. 


In December 2005, the veteran reported that he had been 
falling more frequently, and his VA medical records show he 
was provided a wheeled walker due to gait instability/spinal 
stenosis.  However, the neurological examination at that time 
showed normal strength in all extremities, with some giveway 
in the legs.

Examining the above medical evidence, it is clear that the 
veteran has radiculopathy which causes radiating pain and 
impaired reflexes (absent ankle jerk).  However, that 
impairment cannot be said to be more than mild when the 
muscle tone and bulk of the lower extremities remains normal, 
indicating he retains the significant use of the lower 
extremities, and strength is no more than minimally impaired 
(4/5).  Even when he was prescribed a walker recently by VA, 
the neurological examination showed normal strength with 
"some" giveway in the legs.  Although the underlying spinal 
stenosis has been labeled severe, the resulting neurological 
impairment approximates a mild disability level, consistent 
with the 10 percent rating now assigned for each lower 
extremity.  This is not only in accordance with the objective 
symptomatology, but nerve tests have also labeled the 
neurological impairment as mild.  As no increase in the 
rating is warranted, the rule of the Fenderson, supra, is not 
for application. 

The veteran does have symptoms of bladder impairment, but 
those symptoms are residuals of the veteran's prostate 
cancer.  While incontinence can be a neurological impairment 
related to a back disorder, the record also indicates that 
the veteran has had prostate cancer.  As a consequence of the 
cancer, the veteran underwent a radical prostatectomy.  The 
bladder incontinence was considered at the veteran's February 
2002 and October 2004 VA examinations.  At neither 
examination was the incontinence considered to be a result of 
the veteran's back disability.  Therefore, a rating for this 
symptomatology is not warranted.

Conclusion regarding combined rating

For the reasons given above, the orthopedic evaluation for 
the veteran's lumbar spine limitation of motion would be 20 
percent, with an additional 10 percent rating for each lower 
extremity due to neurological impairment.  None of the 
veteran's other service-connected disabilities are 
compensable, so combining these ratings would result in a 40 
percent rating.  38 C.F.R. § 4.25.

Therefore, separately rating the orthopedic and neurologic 
ratings would not result in a rating higher than the single 
40 percent rating the RO assigned under DCs 5293/5243.  The 
fact that the RO chose to retain this single rating while 
also assigning separate compensable ratings for the 
neurological impairment of the lower extremities was more 
advantageous to the veteran, although not necessarily in 
accord with the explicit directions of the rating schedule, 
but the Board will not disturb those ratings.  

For the above reasons, the Board finds that a higher rating 
is not warranted.  The preponderance of the evidence is 
against a claim of a higher rating for the residuals of 
laminectomy, since the veteran does not have incapacitating 
episodes (as defined by law), nor does he exhibit more severe 
orthopedic or neurologic manifestations that would result in 
a higher rating if separately evaluated.  The veteran's claim 
for a higher rating for residuals of a laminectomy, to 
include the issue of a higher rating for the neuropathy of 
the lower extremities, is therefore denied.  

Consideration of other diagnostic codes

The rating criteria that were in effect prior to September 
26, 2003, included Code 5295, for lumbosacral strain.  That 
code, however, did not provide a rating higher than 40 
percent.  

The remaining available DCs for rating the spine that would 
result in a higher rating all require ankylosis, residuals 
including cord involvement or abnormal mobility requiring a 
neck brace.  None of these symptoms appears in the evidence.  
Further inquiry into those ratings is moot.  

Only two ratings are available under the General Formula 
which are higher than the veteran's current rating: a 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent evaluation 
for unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2005).  The evidence 
does not indicate that the veteran has ankylosis.  

III. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Letters dated in June 2003, October 2003, July 2004, and 
September 2004 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Some letters were 
sent prior to initial adjudication of the veteran's claim, 
and, to the extent full and complete notice was not provided 
until a later point in time, this was not prejudicial to him.  
He was subsequently provided adequate notice, and the claims 
were readjudicated, with additional supplemental statements 
of the case (SSOC) provided to the veteran, most recently in 
March 2005.   The veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claims.  The September 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  


Since the RO assigned the 40 percent rating for the residuals 
of laminectomy disability and 10 percent ratings for each of 
the lower extremity disabilities at issue here, and the Board 
has concluded that the preponderance of the evidence is 
against assigning a higher rating, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran has not identified any private 
medical records relevant to the claims.  At his April 2006 
hearing, the veteran indicated that outstanding VA treatment 
records existed.  The veteran's representative agreed to 
request those records and provide a waiver of RO 
consideration, and that was done immediately after the 
hearing.    

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran appropriate VA examinations on 
numerous occasions throughout the course of these claims, 
between 1997 and 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The June 2005 
VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).




ORDER

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a laminectomy is denied.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity, 
secondary to the service connected residuals of a laminectomy 
is denied.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity, 
secondary to the service connected residuals of a laminectomy 
is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


